Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant argues Aurilia fails to teach the wires are wound in a first and second direction.  Examiner disagrees, see figure 2A where wires wind down and up (two different directions).  Applicant’s arguments regarding clockwise and counterclockwise are not commensurate with broadest reasonable interpretation of the claims.  Furthermore Applicant’s figure 23B appears the same as figure 2A thus it is unclear how the two devices are different.  Applicant indicates support may be found in [00106]
    PNG
    media_image1.png
    136
    635
    media_image1.png
    Greyscale

However, nothing in [00106] addresses the issue at hand.  Although Applicant has labeled their drawing to assert clockwise and counterclockwise winding, this does not appear to be in the specification (at least the cited section or in a word search).  The arguments amount to arguing subject matter not only not claimed but also not supported in the specification.  A second point, is a first direction and second direction are not claimed as being different, although the art does teach that.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/16/22